A petition for certification of the judgment in A-003252-12 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted and the matter is summarily remanded to the Superior Court, Appellate Division to reconsider in light of Aguas v. State of New Jersey, 220 N.J. 494, 107 A.3d 1250 (2015). On reconsideration, the Appellate Division is requested to address, at a minimum, the following: whether there is a genuine issue of material fact with respect to plaintiffs direct claim for negligence under the Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to -49, based on a hostile work environment; and whether there is a genuine issue of material fact with respect to plaintiffs claim for vicarious liability for the actions of a supervisor under the LAD based on a hostile work environment. Jurisdiction is not retained.